Title: From Thomas Jefferson to Jared Sparks, 8 April 1826
From: Jefferson, Thomas
To: Sparks, Jared


Dear Sir
Monticello
Apr. 8. 26.
I am happy to be informed of the historical work on our country which you are about to undertake, because I know that whatever you undertake will be well done. in your search after materials, you will of course look into those possessed by Congress. the collection of American history they recieved with my library was generally rich. that particularly so of pamphlets from the commencement of our dispute with Great Britain to the period of open hostilities, and of 30. or 40. years of newspapers before that. I am sorry I shall be able to be of little use to you. age and ill-health disqualify me from it, and the increasing disability of my hand will soon oblige me to make it known that I am no longer able to write at all, or to answer letters on any subject. I may perhaps in conversations during the welcome visit you are so kind as to promise me, be able to furnish some suggestions. but even in that way the decay of my memory will curtail much the store of my recollections. with my regrets that I shall be able to be of so little service to you, accept the assurance of my great esteem and respect.Th: Jefferson